DETAILED ACTION
This Final Office Action is responsive to applicant’s filing on 01/10/2022 for application 15/423,279 in which claims 11 and 16 are currently amended.
Claims 1 - 18 are currently pending and under examination, of which claims 1, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 01/10/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant traverses rejection under 35 U.S.C. 103 obviousness in view of reference Lian. In particular, applicant notes limitation “a plurality of convolution accelerators coupled together via the stream switch, each one of the plurality of convolution accelerators including” and emphasizes coupling of accelerators with MAC units. Examiner respectfully disagrees for at least the following reasons. 
Lian conveys coupling per FPGA and system-on-chip SoC of Fig 6.1 [P.62] being a fully integrated and massively parallel framework described “processor-accelerator co-design system” (Lian [P.36 ¶2]). Lian suggests “multiple accelerator cores” [P.98 ¶1] as one of skill in the art would appreciate with respect to MAC operations being massively parallel [P.96 ¶1], [P.46-47 Sect5.2]. Regardless, the 
In view of the foregoing, the arguments are not persuasive and the rejection is maintained. The arguments presented above support the rejections to independent claims 1, 11, and 16 which are amended to reflect language commensurate with claim 1, as well as to related dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Lian, Ruo Long, “A Framework for FPGA-Based Acceleration of Neural Network Inference with Limited Numerical Precision via High-Level Synthesis with Steaming Functionality”, hereinafter Lian (University Toronto startup company LegUp Computing acquired by Microchip Technologies, Inc.)
With respect to claim 1, Lian teaches: 
	A hardware accelerator engine that supports efficient mapping of convolutional stages of deep neural network algorithms, the hardware accelerator engine {Lian teaches streaming hardware as high-level synthesis (HLS) for FPGA & SoC processor-accelerator co-design with accelerator controller for convolutional layer computation, illustrated [P.62] Fig 6.1 architecture (reproduced below), [P.78 ¶2] “accelerator controller, specifically for the control of convolutional layer computation”. Lian describes loop pipelining and execute code [P.54-59], [P.37] Fig 4.2} comprising: 

    PNG
    media_image1.png
    865
    880
    media_image1.png
    Greyscale

a stream switch having first and second stream switch input ports and a plurality of stream switch output ports, the stream switch being configurable during run time to selectively connect each of the stream switch input ports to any one or more of the stream switch output ports {Lian describes streaming hardware where schematic arrows port I/O pluralities, [P.64]. Switching is noted per [P.66 ¶3] “A multiplexer is inserted in front of the memory port to steer the access… steer the DMA access to the ; and 

    PNG
    media_image2.png
    743
    843
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    277
    350
    media_image3.png
    Greyscale

a plurality of convolution accelerators coupled together via the stream switch, each one of the plurality of convolution accelerators {Lian Fig 6.1 described [P.78 ¶2] “accelerator controller, specifically for the control of convolutional layer computation”. Further, [P.64 Last¶] “Recall that the accelerator controller is synthesized by LegUp as a sequential function with a pipelined inner loop” where [P.46 ¶3] “upstream and downstream functions execute in parallel”, [P.59 ¶1]. Additionally, [P.98 ¶1] “we can implement a multi-core system on a larger FPGA device where multiple accelerator cores are instantiated” suggests accelerators as plurality} including: 
a kernel buffer {Lian [P.41] Fig 4.4 “Move associated filters to weights buffer” is buffer for filter/kernel; [P.34 ¶1] “the proposed hardware accelerator contains three buffers” Fig 6.1}; 
a feature line buffer {Lian [P.41] Fig 4.4 “Move input feature map tile to input buffer” is buffer for feature ifm; [P.68 ¶2] “At every clock cycle, the accelerator needs to read/write one entry of data from all three buffers… buffers are stored contiguously in the off-chip memory”}; and 
a plurality of multiply-accumulate (MAC) units arranged to multiply and accumulate data received from both the kernel buffer and the feature line buffer {Lian [P.34-35 Sect4.1.3] “operators can be pipelined so that a new set of MAC operations can be launched every clock , wherein lines of the feature line buffer are configured to provide columns of feature line data to MAC units of the plurality of MAC units {Lian [P.78 ¶2] details “3 nested loops iterate along the row, column and depth dimensions of the receptive field in the input feature map tile and the 3-D filters” illustrated per Fig 6.10. Again at [P.32-33 Page Break] “loops iterate through the neurons in the output feature maps along the row, column and depth dimensions, respectively. The three inner loops compute the dot-product of the associated kernel and the corresponding receptive field in the input feature maps”, [P.39-43]}; 
wherein a first one of the convolution accelerators is operable, during run time and based on information processed from one or both of the kernel buffer and the feature line buffer during run time by the first convolution accelerator, to selectively reconfigure the feature line buffer of the first convolution accelerator from a first configuration in which a first line of the feature line buffer is coupled to a first MAC unit of the plurality of MAC units to a second configuration in which a second line of the feature line buffer is coupled to the first MAC unit of the plurality of MAC units {Lian [P.97 Last¶] “End-to-End System… based on a high level configuration file” the configuration file reconfigures i.e., [P.75 Sect6.5 ¶1] “LegUp accepts a configuration file as input, specifying the synthesis” which then computes convolution acceleration per code [P.54-59] providing instruction for different layer types and rotates in/out the feature data to be multiplied and accumulated. See illustration [P.37] Fig 4.2. Consideration as a whole, described “Streaming Hardware Generation in LegUp High-Level Synthesis”}.

    PNG
    media_image4.png
    644
    1220
    media_image4.png
    Greyscale

	A rationale for obviousness is provided in resolving the level of ordinary skill in the art, particularly with regard to elements being of plurality. Lian discloses that “multiple accelerator cores” (i.e., plurality of convolutional accelerators) are described under the section entitled future work. However, the suggestion is not negated as prior art must be considered for all that it teaches, see Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Lian provides motivation for the development as [P.98 ¶1] “Data reuse and sharing between accelerator cores will be an important design consideration to prevent the off-chip memory traffic from limiting the overall system performance”. Accordingly, one of ordinary skill in the art would have considered it obvious prior to the effective filing date to supplement additional cores as it would prevent a reduction in performance due to off-chip memory traffic. Further, the element as claimed is not described such that they must be heterogeneous or amount to more than a simple iteration. For example, the instant specification describes accelerators as performing “serial or parallel convolution operations” and/or “multiple accelerators can be grouped or otherwise chained together to handle varying sizes of feature map data and multiple kernels in parallel”. Lian describes the prior art as an accelerator designed for “massively parallel” MAC operations [P.96 ¶1] and which outperforms the application in terms of operations per cycle [P.87 ¶2]. A leap of inventiveness is not met by simply iterating among known 

With respect to claim 2, Lian teaches the hardware accelerator engine according to claim 1, wherein 
	the kernel buffer is coupled via a first input bus to the first stream switch output port, and wherein the feature line buffer is coupled via a second input bus to the second stream switch output port {Lian [P.61 ¶2] “SoC Device… interconnect also enables communication to and from circuits implemented within the FPGA fabric” interconnect is bus, illustrated Figs 6.1 or 6.8, hence [P.66 ¶3-4] “buffers are implemented with M10K RAM blocks, which are dual-port memories”. See also interconnect pipeline bridges to reduce multiplexer size [P.76]}.

With respect to claim 3, Lian teaches the hardware accelerator engine according to claim 1, wherein 
	the feature line buffer stores up to 12 lines of an input feature frame with 16-bit wide pixel values {Lian [P.63 ¶2] “In our design, the data stored in the buffers are in 16-bit heterogeneous fixed-point format” again [P.42 FtNt] “feature map pixel… 16-bit fixed point”. Further, [P.41 ¶2] “Loop 1-2 & 1-3 further tiles along the rows and columns… Recall that each output feature map pixel has a receptive field in the input feature maps, covering local region on the Y- and X-dimensions but across the entire Z-dimension. Hence, the tiling along the rows and columns of output feature maps also implies the corresponding tiling of along the row and column dimensions of input feature maps” where row is line and looping over a row of input feature (local region x-dimension) is iterated continuously (~12) per code [P.54 Line15]. See also tiling illustrations Figs 4.3 - 4.5 and 6.9, [P.43 ¶2] “the accelerator controller selects MI inputs from the receptive field and MO x MI weights from the filters”. Finally, the instant specification appears to suggest that the number of lines may be different without resolving the significance thereof}.

With respect to claim 4, Lian teaches the hardware accelerator engine according to claim 1, wherein 
	the feature line buffer is arranged to receive and store a plurality of lines of feature data comprised as at least one image frame, wherein each line of feature data has a first tag and a last tag, and the at least one image frame also has a line tag on its first line and a line tag on its last line {Lian illustrates tiling and traversal over an image, see Figs 4.3 - 4.5 and 6.9. This featurizes a local region of image input fed into input buffer and associated memory/register. Looping iterates over row/line, column and depth dimension of the image. Referring to a first and last tag is somewhat misnomer because tags are generally termed for annotating/labeling a classified image, however that is not the case here. Rather the use of first and last tag in light of the specification is with regard to flagging start/end of frame. This is more akin to indexing, pointers, calling, and addressing which is taught throughout Lian for the purpose of rotating in or rotating out compute values cycle-by-cycle, see e.g., [P.47 ¶1] “start signal to start the function execution… finish signal to indicate completion and the return value on the output port is valid” wherein start signal and finish signal is first tag and last tag, respectively}.

With respect to claim 5, Lian teaches the hardware accelerator engine according to claim 4, comprising: 
	validation logic to check and verify tag information included in the feature data {Lian [P.47] “We propose to use the ready-valid-data (RVD) handshaking interface where each input or output of a pipelined function is associated with a valid signal” since [P.48 ¶2] “RVD interface allows data transfer to happen with 0-cycle latency”. See also [P.64 ¶3-4] “start and finish signals of the accelerator controller are directly connected to the status module”}.

With respect to claim 6, Lian teaches the hardware accelerator engine according to claim 1, wherein 
the feature line buffer is arranged in a dual ported memory device {Lian [P.66 ¶3] “buffers are implemented with M10K RAM blocks, which are dual-port memories”}.

With respect to claim 7, Lian teaches the hardware accelerator engine according to claim 1, wherein 
	the feature line buffer is arranged in a single port memory {Lian illustrates an embodiment with single port feature buffer, see [P.77] Fig 6.8. This is because data transfer between buffers is described in two ways [P.66-67 Page Break]}, and wherein data is written and read at alternate clock cycles {Lian [P.73 ¶3] “read/write access from the DMA to the on-chip buffers can always be performed in a fixed latency of 1 clock cycle” wherein 1 cycle is alternating. This is of course inferior to the teaching of 0-cycle latency per [P.48]. Lian teaches cycle-by-cycle control [P.44 ¶1] Fig 4.2}.

With respect to claim 8, Lian teaches the hardware accelerator engine according to claim 1, wherein 
	the kernel buffer is arranged to receive kernel data as a raw data stream having a first tag and a last tag {Lian Fig 6.1 described [P.68 ¶2] “At every clock cycle, the accelerator needs to read/write one entry of data from all three buffers” so as to [P.88 ¶1] “continuously generate a new set of control signals for the compute unit and buffer readers and writers every clock cycle” using [P.46-47 Sect5.2] “start signal… finish signal” is first tag and last tag, respectively}.

With respect to claim 16, the rejection of claim 1 is incorporated. Since claim 16 is of broader scope than claim 1, the rejection applies equally. 

Claim 17 is rejected for the same rationale as claim 1. The claim includes kernel buffer, feature line buffer, and MAC units which repeats subject matter of claim 1. Examiner notes that claims 16-17 amount to claim 1 and it is not readily apparent that claim scope distinguishes from claim 1. Identical 

Claim 18 is rejected for the same rationale as claim 2.

Claims 19-20 (Canceled).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of
Li et al., “A High Performance FPGA-based Accelerator for Large-Scale Convolutional Neural Networks”, hereinafter Li.
With respect to claim 9, Lian teaches the hardware accelerator engine according to claim 1, each of the plurality of convolutional accelerators comprising: 
	an adder tree; and a multiply-accumulate (MAC) module having a plurality of MAC units, the MAC module having first inputs coupled to the kernel buffer and second inputs coupled to the feature line buffer, wherein the plurality of MAC units are each arranged to multiply data from the kernel buffer with data from the feature line buffer to produce products, the MAC module further arranged to accumulate the products and pass accumulated product data to the adder tree {Lian illustrates the MAC limitation per [P.35] Fig 4.1 again noting weights buffer as kernel buffer and the input buffer as feature line buffer which are together multiplied and accumulated. See also, [P.92 ¶2] “adder tree”}. 
While the adder tree is disclosed per related work, one of ordinary skill in the art would have considered it obvious prior to the effective filing date to incorporate the adder tree in describing the multiply accumulate of Lian Fig 4.1 as applying known techniques to a known method to yield predictable results. Additional evidence is cited as Li whom supports the combination by utilizing adder 

With respect to claim 10, the combination of Lian and Li teaches the hardware accelerator engine according to claim 9, comprising: 
	an output buffer to receive summation data from the adder tree, wherein the output buffer is arranged to pass the summation data via the at least one output bus to a selected input bus port of the stream switch {Li Fig 15 illustrates adder tree summation received by BRAM output through multiplexer switch “mux”. Further detail of mux arrangement is illustrated Figs 5-6, [P.5 Last¶]. Architecture further utilizes dual-port memory blocks for buffering [P.3 RtCol] which is analogous to Lian [P.66 ¶3], Fig 4.1}.

With respect to claim 11, the rejection of claim 1 is incorporated. Lian further teaches
A hardware accelerator engine method to implementing a portion of a deep convolutional neural network (DCNN) {Lian teaches method with software and hardware for convolutional accelerator comprising loop pipelining [P.54-59], [P.78 ¶2] “accelerator controller, specifically for the control of convolutional layer computation”. See [P.37] Fig 4.2 and [P.62] Fig 6.1}, the method comprising: 
receiving a stream of feature data via a first output port of a stream switch into a feature data buffer, the stream switch having a plurality of input ports and a plurality of output ports and being configurable at run time to selectively connect each of the input ports to any one of the output ports {Lian discloses streaming hardware where schematic arrows port I/O pluralities, [P.64] and Figs 6.1, 5.6, 5.1, 4.2; The feature data buffer is “input buffer”, replete. Switching is noted per [P.66 ¶3] “A multiplexer is inserted in front of the memory port to steer the access… steer the DMA access to the memory ports”. For example, a specified address range is mapped to accelerator coherency port ACP , wherein lines of the feature data buffer provide columns of feature data to one or more multiply-accumulate (MAC) units of a plurality of MAC units coupled together via the stream switch {Lian [P.34-35 Sect4.1.3] “operators can be pipelined so that a new set of MAC operations can be launched every clock cycle” with operations comprising [P.78 ¶2] “3 nested loops iterate along the row, column and depth dimensions of the receptive field in the input feature map tile and the 3-D filters”. Again at [P.32-33 Page Break] “loops iterate through the neurons in the output feature maps along the row, column and depth dimensions, respectively. The three inner loops compute the dot-product of the associated kernel and the corresponding receptive field in the input feature maps”, [P.39-43], see illustrations Figs 4.1 & 6.10}; 
receiving a stream of kernel data via a second output port of the plurality of stream switch output ports into a kernel data buffer {Lian [P.41] Fig 4.4 “Move associated filters to weights buffer” is buffer for filter/kernel; [P.34 ¶1] “the proposed hardware accelerator contains three buffers” Fig 6.1. Additionally, output port is checked for valid condition per [P.49 ¶2], [P.47 ¶1]}; 
selectively reconfiguring the feature data buffer, during run time and based on information processed from one or more of the kernel data buffer and the feature data 4Application No. 15/423,279Reply to Office Action Dated January 7, 2021buffer as part of the batch calculation, from a first configuration in which a first line of the feature data buffer is coupled to a first MAC unit of the plurality of MAC units to a second configuration in which a second line of the feature line buffer is coupled to the first MAC unit of the plurality of MAC units {Lian [P.97 Last¶] “End-to-End System… based on a high level configuration file” the configuration file reconfigures i.e., [P.75 Sect6.5 ¶1] “LegUp accepts a configuration file as input, specifying the synthesis” which then computes convolution acceleration per code [P.54-59] providing instruction for different layer types and rotates in/out the feature data to be multiplied and accumulated. See illustration [P.37] Fig 4.2. Consideration as a whole, described “Streaming Hardware Generation in LegUp High-Level Synthesis”}; 
performing, in the plurality of MAC units, a plurality of concurrent convolution operations using at least some of the received feature data and at least some of the received kernel data {Lian [P.87 ¶2] “compute throughput per clock cycle is improved from 64 MAC operations to 256 MAC operations” such that [P.59 ¶1] “eight parallel reads to be performed every clock cycle to maintain accelerator throughput” whereby parallel is concurrency. The operation convolving feature and kernel is illustrated [P.35,37] Fig 4.1-4.2 or in the code throughout, e.g., [P.32, 42] inner loop dot products}; and 
However, Lian does not disclose the operation as a “batch calculation”.
Li teaches:
performing a batch calculation {Li Figs 8-9 illustrates batch-based computing for pipelined convolutional accelerator. See [P.5 Sect.D] “In (12), Ni denotes the batch size”, [P.6 ¶1] “batch size N is set as the controlling variable”}, the batch calculation including: 
receiving a stream of intermediate data via a third output port of the stream switch, the stream of intermediate data being the results of a previous batch calculation into an intermediate data buffer {Li discloses “intermediate results” or “temporary results” of vector (streaming) process offloaded to BRAM per Fig 15. Further, Figs 12-13 illustrate the buffered architecture which executes batches of a previous batch evidenced by batch1, batch2, batch3. These decompose per Fig 9. Further, [P.4 Last¶] “output parallelism… multiple data can be written into or read from BRAMs simultaneously” suggests third or Nth output port}; 
passing a stream of batch calculation result data via a first input port of the stream switch {Li Figs 15 and 5-6 illustrates “mux” multiplexers/switches to pass batch data over pipelined process where [P.4 ¶1] “The numbers of the used multipliers, accumulators, and multiplexers change with the kernel” and a ‘Read Weight Controller’ makes arbitration of read request (i.e., for porting as input) [P.7 ¶1]}.
	Both Li and Lian are directed to convolutional accelerators thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to iterative pipeline looping for the motivation that “batch-based computing method is used to reduce the required memory bandwidth for weights” and “determine the optimized parallelism strategy for each layer to achieve high throughput and high resource utilization” (Li [P.1 RtCol Blt.2-3]). This is further beneficial when calculating partial sums requiring temporary buffer storage (Lian [P.35 ¶1]). Finally, it is noted that the specification sets forth a level of skill in the art as a semiconductor practitioner able to specify layout. Accordingly, it would be within the reach of a skilled artisan to specify circuit ports, connections, and similar circuit elements to configure a semiconductor as claimed based on the teachings provided by Lian and Li.

With respect to claim 12, the combination of Lian and Li teaches the hardware accelerator engine method according to claim 11, comprising: 
	performing a plurality of concurrent batch calculations, wherein at least one of the plurality of concurrent batch calculations includes supplying the stream of intermediate data to another of the plurality of concurrent batch calculations {Li Fig 13 illustrates batch1, batch2, batch3, wherein [P.7-8 Page Break] “the temporary results are read from all the BRAMs to add the newly generated temporary results until all the input maps are traversed. Then, the pooling function and the activation function ReLU are applied to the ‘final result’ as in Fig 15” illustrates temporary/intermediate result such that a final result is accrued from the batch-based method, see [P.5 RtCol] “updated by taking xm+1 to x2m” per illustration Fig 9}. 

With respect to claim 13, the combination of Lian and Li teaches the hardware accelerator engine method according to claim 11, comprising: 
asserting a back pressure signal to control a flow rate of data received in one of the feature data buffer, the kernel data buffer, and the intermediate data buffer; and passing the back pressure signal through the stream switch to a source that is providing data for the one of the feature data buffer, the kernel data buffer, and the intermediate data buffer {Lian [P.49 ¶1] “FIFOs can be leveraged to relax the backpressure by buffering the data and break the chaining of stall signals between pipelined functions” again at [P.59 ¶2]}.

With respect to claim 14, the combination of Lian and Li teaches the hardware accelerator engine method according to claim 11, comprising: 
	at run time, configuring a layout of the feature data buffer according to a value in at least one configuration register {Lian illustrates layout of feature/input buffer per [P.68-69] Figs 6.5 and 6.3. Further, configuration is by circular organization (re-configuring) illustrated [P.80] Fig 6.11. Finally, registers are replete noting, for example, [P.72 ¶1] “The data to be written to the on-chip buffer is selected from the registers”. See also [P.82 ¶2] “verify the layout in the on-chip buffers”, [P.58 ¶3]}.

With respect to claim 15, the combination of Lian and Li teaches the hardware accelerator engine method according to claim 11, comprising: 
	at runtime, after performing at least one batch calculation, re-configuring the layout of the feature data buffer {Lian [P.80] “circular input buffer” illustrated Fig 6.11 is re-configuring at runtime of feature data buffer layout}. However, as already noted, Lian does not disclose “batch calculation” which is taught by Li. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to update the circular buffer of Lian after a batch of Li as processing an incremental block of data according to a specified batch size as a control variable (Li [P.6 ¶1]). Doing so would further allow for optimization of batch based on bandwidth (Li [P.5 Eq.12]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Suzuki et al., US Patent 10,496,585B2 see Fig 1 per [Col8 Line22] “plurality of accelerators” [Col14 Lines46-47] “round-robin… load distribution among accelerators”
Via Alliance Semiconductor: US Patent family of Henry et al., US Patent 10,586,148B2 and US10,438,115B2 extensive drawings for multi-mux conv accel
Intel: US Patent 10,482,155B2 discloses Winograd
Univ-Toronto supplement: Albericio et al., “Bit-Pragmatic Deep Neural Network Computing” discloses per-column neuron lane synchronization
Paulino, Nuno, “Generation of Custom Run-time Reconfigurable Hardware for Transparent Binary Acceleration” extensive drawings for customizable accelerator instances
Farabet et al., US Patent 10,078,620B2 discloses multiport multimux streaming reconfig with SmartDMA circa 2012.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126